 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDPapercraft CorporationandUnited Papermakers In-ternational Union,Local Union No.446, AFL-CIO.Case 6-CA-6625June 28, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn December 19, 1973, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions and briefs to the Ad-ministrative Law Judge's Decision and the Respon-dent filed cross-exceptions I and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to adopt therulings, findings, conclusions, and recommendationsof the Administrative Law Judge only to the extentthat they are consistent with the following.We disagree with the Administrative Law Judge'sfinding that Respondent was not obligated under Sec-tion 8(a)(5) of the Act to implement or abide by thewage provisions of its collective-bargaining agree-ment for reasons set forth herein.As more fully detailed in the Administrative LawJudge'sDecision,theUnion has representedRespondent's employees for approximately 25 yearsunder a series of collective-bargainingagreements.The current collective-bargaining agreement is for a2-year term beginning April 1, 1972, and endingMarch 31, 1974. That agreement incorporates an ear-liermemorandum of agreement executed March 30,1972, which provided,inter alra,for a general increaseto all employees in the appropriate unit of 21 cents perhour for each year of the 2-yearagreement,and pro-vided further that "the parties have agreed to submita joint request to the pay board for approval of theamounts beyond the present guidelines." During thefirst year of the collective-bargaining agreement, Re-spondent put into effect a 17-cent increase based onitsassertion that that amount was all that was re-quired under the terms of the agreement and pertinentpay board declarations. General Counsel and theiWe have treated certain of the matters raised in Respondent'sbrief ascross-exceptions because they are in substantial compliance with the require-ments set forth for the filing of exceptions and cross-exceptions under Sec102 46 of theBoard Rules and Regulations, Series 8. as amendedUnion disagree and urge that the 17-cent raise wasinadequate under the terms of the agreement and rele-vant pay board directives and that Respondent's re-fusal to pay a larger amount constituted a refusal toimplementor be bound by its collective-bargainingagreementin violation of Section 8(a)(5) and (1) of theAct.The Administrative Law Judge found that the Re-spondent did not violate the Act as alleged based onhis conclusion that, although pay board guidelinesenacted approximately 3 months subsequent to theeffective date of the parties' collective-bargainingagreement permitted the Respondent to pay morethan the 17-cent-per-hour increase that it paid, itsobligation to pay the 21-cent-per-hour increase wasanchored to "present guidelines," i.e., thosein exis-tence at the time of the execution of the contract, andthat, as such, Respondent fulfilled its contractualobligation when it paid the 17-cent-per-hour increase.Immediately following execution of their collective-bargaining agreement, the parties, acting pursuant tothe agreement, submitted a point request to the localpay board in Pittsburgh for approval of the 21-cent-per-hour increase. The local pay board granted a gen-eral increaseof 7 percent which in effect amounted toa 17-cent-per-hour increase for all employees. TheUnion was of the opinion that it was entitled to thefull 21-cent-per-hour increase and continued to pur-sue its appeal rights to the highest administrative bodycharged with deciding such matters, i.e., the NationalPay Board in Washington, D.C. The decision andorder from Washington, D.C., which issued Novem-ber 24, 1972, affirmed the local pay board's ruling, butalso advised further that under a low-wage earnerregulatroln,2 employees earning less than $2.75 perhour were entitled to an exception. This exception,applicable to approximately one half of Respondent'stotalwork force, permitted Respondent to pay the21-cent increase retroactively to July 15, 1972. For theremaining employees, i.e., those earning more than$2.75 per hour, pay board regulations allowed Re-spondent to compute the permissible increase by us-ing their average basic wage rate as a base forpurposes of applying the 7 percent increase that it hadgranted in the collective-bargaining agreement. By sodoing, Respondent was thus permitted to pay approx-imately the full 21-cent increase it agreed upon. How-ever, Respondent contends that it was not obligatedto pay more than the general 7 percent increase, appli-cable to all employees, which, as stated, amounted to17 cents per hour because the low-wage earner excep-tion which permitted payment of a larger amount was2 The low-wage employee exceptionbecame effectiveJuly 15, 1972, andis set forth underSec 201 11 (a)(9) of the payboard regulations Prior toenactment of this section, the low-wage employeeexception was limited toemployeesearning less than $1 90 per hour212 NLRB No. 55 PAPERCRAFT'RPORATION241not in existence until some 3 months subsequent to'the effective date of the collective-bargaining agree-'ment. Consequently, Respondent asserts,' that it wasnot obligated to abide' by pay board regulations sub-sequently enacted when it-expressly conditioned pay-ment of the 21-cent-per-hour increase upon pay board,approval pursuant to present guidelines.The Respondent's position in the foregoing respectisbased on an erroneous premise. We believe thecorrect interpretation of the wage provision is that theonly condition attached to Respondent's obligation topay the 21-cent-per-hour increase was that of obtain-ing pay' board approval. Once such approval wasgranted,Respondent's obligation became fixed.When the pay board, in its November 24, 1972, ruling,approved and authorized a 7 percent increase for em-ployees making more than $2.75 per hour and grantedan exception for the remaining employees, it did notwrite a new contract, requiring acceptance before itcould be made binding on the Respondent. Nor didit create a new obligation foreign to the preexistingcontract. All it did was to determine the level to whichthe increases previously contracted for were allowa-ble, and could unlawfully be paid, under wage stabili-zation policies. In other words, the pay board rulingsimply lifted the restriction that had earlier beenplaced by governmental regulation upon payment ofthe increases to a level which the Respondent hadagreed to be bound under the 1972-74 contract. Theobligation to pay the increases to the extent no longerrestricted remained, however, a contractual one withits roots still in the 1972-74 agreement. Nor are we ofthe opinion that, when the parties entered into thesubject wage provision, they contemplated applica-tion of the limited construction that the Respondentnow seeks to apply to it. An examination of the wageprovision reveals an outright grant of a 21-cent-per-hour increase for each year of the 2-year agreement.The first place any mention of what arguably may beregarded as a condition appearsis inthe final sen-tence of the wage provision which states essentiallythat the parties agree to submit a joint request to thepay board for approval of those economic itemswhich exceed present guidelines. We view that state-mentas anindication that the parties would jointlyseek pay board approval and, once such approval isgranted, the provision is satisfied. To hold otherwisewould require that we accept the rather strained con-struction that the Respondent's obligation to paymust not be based on guidelines not in existence as oftheeffectivedate of the contract. Were we to followthis construction to its logical conclusion, we wouldnecessarily find that the guidelines in effect at theinceptionofthecontractalsocontrolledRespondent's obligation to pay the 21-cent-per-hourincrease for the secondyear, whichof course is pat-ently ridiculous.While paymentof the increase forthe secondyear is not-in issue,in view of the dynamicmature of the pay boardguidelines,we are unable toassume thatthertius "anchored"their agreement topay Or receive the `21-cent-per-hourincrease to payboard guidelinesin force as of the effective date oftheir agreementas found by, the Administrative LawJudge.Consequentlywe find that Respondent violat-ed Section8(a)(5) and (1) of the Act byits failure topay thewage,increases,to the extent permissible bythe November 24, 1972,decisionand order of the payboardas had been agreed to in the collective-bargain-ing agreement.3THE REMEDYHaving found that Respondent has engaged in un-fair labor practices within the meaning of Section8(a)(5) and (1) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion designed to effectuate the purposes of the Act.Since Respondent unlawfully refused to pay its em-ployees certain increases due them under the contract,we shall require Respondent to reimburse said em-ployees for the contract amounts not paid but permis-sible under the pay board's decision and order ofNovember 24, 1972, together with interest computedin accordance with the formula, prescribed inIsisPlumbing& Heating Co.,138 NLRB 716.The Board, upon the basis of the foregoing findingsof fact and the entire record, makes the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The unit set forth below constitutes an appropri-ate unit for the purposes of collective bargaining with-in the meaning of Section 9(b) of the' Act.3While we agree with our dissenting colleague that every breach of con-tract is notper sean unfair labor practice under our Act, we do not subscribeto his apparent conclusion that a breach of contract can never serve as thebasis for an unfair labor practice finding. Such a notion has long since beenrejected by both the Board and the courts. InC & S Industries, Inc.,158NLRB 454 (1966),thisBoard expressed the view that conduct which isproscribed under our Act can not be ruled out as an unfair labor practicemerely because this same conduct also happens to constitute a breach ofcontract In our judgment, this view has been accepted and approved by theUnited States Supreme Court SeeN L R B v. C & C Plywood Corporation,385 U S. 421 (1967), andN.L R.B v. Strong Roofing and Insulating Co.,393U S. 357(1969) Clearly,then,Respondent's refusal here to implement or bebound by the wage provisions in the existing collective-bargaining agreementhas resulted in a midterm modification of the agreement in violation of Sec.8(d) of the Act and warrants our finding that Respondent has engaged inunfair labor practices within the meaning of Sec. 8(a)(5) and (1) of the ActSeeOak Cliff-Golman BakingCompany,207 NLRB No 138 (1973). 242DECISIONSOF NATIONALLABOR RELATIONS BOARDAll production,maintenance employees and jan-itors of the Respondent in Allegheny and West-morelandCounties,Pennsylvania,excludingoffice employees,watchmen and guards and su-pervisors within the meaning of the Act.3.The Union,United Papermakers InternationalUnion,Local UnionNo. 446,AFL-CIO,isa labororganization within the meaning of Section 2(5) of theAct and has been at all times material herein theexclusive representative of all employees in the afore-said appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4.Respondent has engaged in conduct violative ofSection 8(a)(5) and (1) of the Act.5.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Pa-percraftCorporation,Blawnox, Pennsylvania, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from refusing to bargain collec-tively with the Union as the exclusive representativeof the employees in the appropriate unit by failing andrefusing to pay the wage increases which were to be-come effective April 1, 1972, to the extent that suchincreases were permissible under the pay board's deci-sion and order issued to the parties on November 24,1972.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Bargain collectively with the Union as the ex-clusive bargaining representative of Respondent'semployees in the appropriate unit with respect to ratesof pay, wages, hours, and other terms and conditionsof employment.(b)Apply the terms of the collective-bargainingagreement retroactively to the effective date of saidagreement and tender backpay to the employees em-ployed in the appropriate unit in the manner set forthin the section above entitled "The Remedy."(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay the amount of backpay due under the termsof this Order.(d) Post at its various places of business in andaround Blawnox, Pennsylvania, copies of the at-tached notice marked "Appendix." 4 Copies of saidnotice, on forms provided by the Regional Directorfor Region 6, after being duly signed by Respondent'sauthorized representative, shall be posted by it imme-diately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.CHAIRMAN MILLER, dissenting:Iagree with the Administrative Law Judge's, ratherthan my colleagues', interpretation of the contractand therefore would not reverse his conclusion thatthe Respondent did not violate Section 8(a)(5) of theAct.But even if I were to agree with the interpretationadvanced by my colleagues, I am of the view that themost that is established here is a contract violation.5The Congress has rejected the notion that breaches ofcontract ought to be unfair labor practices under ourAct, saying, "Once parties have made a collective-bargaining contract, the enforcement of that contractshould be left to the usual process of law and not tothe NLRB." 6Iwould therefore, dismiss the complaint herein.In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelations Board" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "5Contrary to the statement attributed to me by my colleagues,Ido nottake the extreme position that conduct constituting a breach of contract maynever constitute a violation of this Act over which we ought to assertjurisdic-tionWheie the conduct involved has overtones beyond mere contractbreach and which go to areas where the policies of this Act are threatened,of course we take jurisdictionWe may, even then,defer in the first instanceto an available arbitral forum if we are satisfied that the parties'own volun-tarymachinery may resolve the matter in a manner consistent with thepolicies of this Act But where,as here,there is really nothing more at issuethan a run-of-the-mill disputeover propercontract interpretation and applycation, I am of the view that there is no genuine reason why the enforcementof the contract ought not to be left to the usual process of the law, inaccordance with what I understand to be the intent of Congress6 H R Cong Rep. No 310, 80th Congress, Ist Sess 42, i Leg Hist LRRA546 (1947) PAPERCRAFT CORPORATIONAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT refuse to bargain collectively withUnited Papermakers International Union, LocalUnion No. 446, AFL-CIO, as the exclusive rep-resentative of all our employees in the followingunit:All production and maintenance employeesand janitors of the Respondent in AlleghenyandWestmoreland Counties, Pennsylvania,excluding office employees, watchmen, andguards and supervisors within the meaning ofthe Act.WE WILL NOT fail and refuse to pay our employ-ees the wage increases negotiated between theUnion and ourselves on March 30, 1972, to theextent that such increases are permissible underthe pay board's decision and order of November24, 1972.WE WILL bargain collectively with the above-named Union as the exclusive bargaining repre-sentative of our employees in the above unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment.WE WILL apply the terms of our collective-bar-gaining agreement with the above-named Unionto the employees in the appropriate unit retroac-tively to the effective date thereof and we willtender backpay to said employees, to the extentpermissible under the pay board decision andorder of November 24, 1972, for the amount ofwages withheld.PAPERCRAFT CORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 1536 Federal Building, 1000 LibertyAvenue, Pittsburgh, Pennsylvania 15222, Telephone412-644-2977.DECISIONSTATEMENT OF THE CASE243ARNOLD ORDMAN, Administrative Law Judge: Upon acharge filed by the Charging Party, herein called the Union,on March 21, 1973, against Respondent, General Counselissued a complaint, dated September 21, 1973,alleging, insubstance, that Respondent violated Section 8(a)(5) and (1)of the National Labor Relations Act, as amended, by refus-ing toimplementor be bound by the wage provisions of acurrent collective-bargainingagreementbetween Respon-dent and the Union. Respondent in its answer and amendedanswersto the complaint admits certain factualallegationsof the complaint,deniesthe commission of unfair laborpractices. and urges several affirmativedefenses.Hearingon the controvertedissueswas conducted before me onOctober :?4, 1973, in Pittsburgh, Pennsylvania, and the par-tiesthereafter submitted 'comprehensive briefs which havebeen duly considered.Upon the entire record I in this proceeding and upon myobservation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSIJURISDICTIONRespondent, a corporation engaged in the manufactureand sale of paper products, during the year preceding theinstant proceeding shipped products valued in excess of$50,000 from its plants in Pennsylvania to destinations out-side Pennsylvania. The complaint alleges, Respondent ad-mits, and I find that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The complaint further alleges, Respondent admits, andIfind that the Union is a labor organization within themeaning of Section 2(5) of the Act.Jurisdiction is properly asserted herein.11THE MERITSA Background and StatementofIssuesThe instant dispute involves Respondent's plant in Blaw-nox, Pennsylvania,where, during the period relevant here,Respondent had a work force numbering approximately560 employees. For a period of about25 yearsthe Unionhas represented Respondent's employees under a series ofcollective-bargaining agreements.The currentcollective-bargaining agreement,executed in the middleof April 1972,is fora 2-year periodbeginningApril 1, 1972,and ending1Pursuant to agreementamong the parties, a two-pagestatement settingforth the wage rates and the number of employees on Respondent's rosteras of March 31, 1972, submitted after the close of thehearing, is herebyadmitted into evidence as it Exh No 27 An unopposed motion by GeneralCounsel to correct certain errors in the transcript of testimony is granted Toinsure fidelity of the transcript, that motion, herein identified as ALJ Exh1. is also made part of the record herein 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarch 31, 1974. That agreement specifically incorporatesan earlier memorandum of agreement between the parties,executedMarch 30, 1972, which provided,inter alia,for ageneral wage increase to all employees in the appropriateunit of 21 cents per hour for each year of the 2-year agree-ment, and provided further that "the parties have agreed tosubmit a point request to the pay board for approval of theamounts beyond the present guidelines." Requests were ini-tiated before the local Pay Board in Pittsburgh and beforethe parent body in Washington, D.C. Details as to theseactions and as to meetings between Respondent and theUnion relevant thereto will be set forth hereunder.The upshot of the matter, however, was that Respondentduring the first year of the collective-bargaining agreementput into effect not the 21-cent increase enunciated in theagreement, but a 17-cent increase on the basis of its asser-tion that the latter amount was proper under the terms ofthe agreement and the pertinent pay board declarations.2General Counsel and the Union urge that the 17-cent raisewas inadequate under the terms of the agreement and rele-vant pay board directives and that Respondent's refusal topay alarger amount constituted a refusal to implement orbe bound byits collective-bargaining agreement in violationof Section 8(a)(5) and (1) of the Act.The principal issue, therefore, is whether Respondent hasviolated Section 8(a)(5) and (1) of the Act by refusing toimplement or be bound by the wage provisions of its collec-tive-bargaining agreement.Respondent presents several defenses. Thus, Respondentargues that it has fully complied with the agreement in thelight of the pay board proceedings contemplated by thatagreement. Respondent argues further that assuming non-compliance with the agreement, no more would be involvedthan a breach of contract which is remediable at law andalso remediable arbitrally and that a breach of contract doesnot constitute an unfairlaborpractice cognizable under theAct. A corollary issue presented here is whether the Board,pursuant to its declared policy, should defer proceeding inthe instant case pending resort by the parties to arbitrationprocedures provided for in the collective-bargaining agree-ment. Finally, Respondent argues that it was deprived ofdue process by the refusal of General Counsel to provide itwith a copy of an advice memorandum relating to the in-stant case furnished by the office of the General Counsel tothe Regional Office prior to the issuance of the complaintherein.The foregoing issues and Respondent's precise formula-tions of its contentions will be considered hereunder follow-ing a summary of the evidence.B. The EvidenceThe critical facts herein are largely undisputed. As indi-cated, Respondent and the Union entered into a memoran-dum of agreement on March 30, 1971, providinginter alia,for a 21-cent-per-hour annual increase and forjoint submis-sion of a request to the pay board for the approval ofamounts beyond the present guidelines. The comprehensive2No issue is presented as to the raise given during the second year of theagreement It is undisputed that the increase given that year was 21 centslabor agreement executed shortly thereafter incorporatedthe memorandum of agreement. This is no suggestion thatRespondent failed to comply with any other provision of thecomprehensiveagreement.The only default allegedrelatesto the wage increase provisions.Late in April and early in May 1972, the parties met withPittsburgh representatives of the Internal Revenue Service(herein IRS) who administered the phase II guidelines ineffect at the time and who served as the local pay boardPursuant to these discussions appropriate forms were pre-pared and filed seeking approval of the 21-cent-per-hourincrease which translated to an increase of 8 3 percent. Theparties were advised that the local IRS could and would,pursuant to a catch-up provision of controlling regulations(Sec 201.11 (a)(3) ), allow an additional 1.5 percent increaseover the 5.5 percent allowable under phase II guidelines.The total 7 percent increase thus allowable amounted to 17cents per hour and on May 17, 1972, Respondent put a17-cent increase in effect for its employees retroactive toApril 1, 1972.The Union in the meantime had made it clear to bothRespondent and the local IRS that it wanted approval of theentire 21-cent or 8.3 percent increase. The local IRS, in turn,made it clear that as a local authority it could not approveincreases in excessof 7 percent and that onlythe parentbody, the pay board in Washington, could do so. On June30, 1972, the local IRS formally notified Respondent andthe Union that a 7 percent increase could be implementedbut denied approval of an increase in excess of that amount.The June 30 letter also provided for an appeal to its ownappeals branch. Although such an appeal was, in effect,pointless in view of the limitations on its authority acknowl-edged by IRS, the Union did appealunder Section201.11(d), the gross inequity and undue hardship regulation.On July 17, 1972, IRS denied the appeal on the ground thatthe requirements under that regulation had not been met bya "preponderance of the evidence." The July 17 communi-cation noted that an appeal from that ruling could bemade-this appeal to the pay board in Washington-thatsuch appeal "must be filed within 30 days and the appellantmust serve copies of such appeal and supporting documentsto the parties at interest."On or about August 1, 1972, the Union filed its appealwith the pay board in Washington,askingfor the fullamount of the 21-cent increase negotiated in the agreement.The Union made reference in its appeal to serious hardshipand gross inequity, and made reference also to a reportedregulationthat where employeesearned lessthan $2.75 anhour-a number of Respondent's employees fell in thatcategory-their wages could be increased without obtainingan exemption. The Union informed Respondent on severaloccasions prior to the submission that it would submit theappeal but did not serve a copy upon Respondent. Con-versely, the Union was rebuffed on a few occasions byRespondent when Respondent refused to furnish back-upeconomic data in its possession to enable the Union to filemore complete supporting documentation for its request.Article XVII of the collective-bargainingagreementprovid-ed for a point request to the pay board by the parties forapproval of economic items exceeding "the present guide-lines." PAPERCRAFT CORPORATIONOn November 24, 1971,the pay board wrote to Respon-dent,with a copy to the Union,enclosing its decision andorder on the appeal.In sum,the pay board ruled that theemployee unit was entitled,for the first year of the agree-ment, to a 7 percent increase under Section 201.11(a)(3) ofthe pay board regulations(the catch-up provision);that theevidence was insufficent to warrant the granting of an addi-tional exception under Section 201.11(d) (the hardship andinequity provision);and that an exception was warrantedfor low-wage earners to the extent they qualify under Sec-tion 201.11(a)(9) effective as of July 15,1972, the date thelow-wage earner regulation for employees earning less than$2.75 per became operative.The decision and order furtherprovided that any "wage and salary increase not specificallyapproved by this Decision and Order shall be implementedonly in accord with Pay Board regulations."The letter en-closing the decision and order allowed 14 days for any ag-grieved party to request further review by the pay board,such request to include the grounds for such review and therelief sought.The decision and order gave rise to a flurry of activity byboth the Union and Respondent.Immediately upon receiptof the Decision and Order,Union Vice President Manningsought clarification of the rulings from the local IRS offi-cials.Within the next several days Manning had two confer-enceswithEdward Jewell,Respondent'sdirectorofpersonnel,relaying his understanding that employees earn-ing less than$2.75 per hour were to receive immediately the4-cent hourly increase required to reach the 21-cent figurenegotiated in the collective-bargaining agreement; that Re-spondent was then required to compute a new base compen-sation rate calculated on the earnings of those employeeswho were making$2.75 or more per hour;and that pro-jecting from the new base compensation rate Respondentwas to recompute and pay the amount required to meet theallowable 7 percent increase to which the remaining em-ployees would be entitled.Manning estimated that on thebasis of the recomputation he understood to be required, theremaining employees would probably also get the 4-centdifferential.At the conclusion of the second conference,Jewell informed Manning that he would have to consultRespondent's counsel.Manning in the meantime was keep-ing Peter Krowchak,the Union's International representa-tive, advised of his activities in this connection.Respondent did consult with its counsel,Harold Pollock,and on the latter'sadvice,communicated with the payboard in Washington.On November 30, 1972,Respondentwrote to the pay board stating Respondent's understandingthat a wage increase in excess of 7 percent was not permit-ted, asking for clarification whether the$2.75 figure includ-ed or excluded'fringe benefits,and, lastly,asking theamount or amounts payable under the pay board's ruling.The pay board replied on January 23, 1973,that Respon-dent"may pay seven percentplusqualified benefits as nego-tiated,"and that"the $2.75 per hour is exclusive of the costof fringe benefits."In the meantime International President Krowchack washaving discussions with Respondent'scounsel,Pollock.Krowchak asked Pollock to implement the collective-bar-gaining agreement to the extent permitted by the decisionand order.Krowchak explained to Pollock the Union's un-245derstanding of the impact of the effect of the order. Hisexplanation which he had received from the local IRS wasthe same as that given by Union Vice President Manningto Jewell, Respondent's director of personnel.According to Krowchak,Pollock stated that Respondentwould not implement the order for two reasons:(1) that thelow-wage earner exemption was not in effect when the par-tiesnegotiated their collective-bargaining agreement andthe pay board had no business burdening Respondent withthat particular directive;and (2)that to implement the orderwould destroy the wage structure,i.e., the relationship ofwages in the agreement.Krowchak replied that the orderwas clear on its face, that the recomputation of a new basecompensation rate,contemplated by the pay board regula-tions,would generate a higher base rate which,in turn,under the 7 percent formula would generate the 21 centscalled for by the agreement.Krowchak testified further that in the course of his dis-cussions with Pollock he mentioned that Pollock could, if hedisagreed,question the order under the appeals procedurewhich the pay board provided but that Pollock remainedadamant that Respondent would not acknowledge or imple-ment the order.According to Krowchak, a later request hemade of Pollock to arbitrate the disagreement elicited theresponse that the matter was not arbitrable under the termsof the collective-bargaining agreement.Krowchak testifiedalso that Pollock told him in a March 1973 conversationthat Pollock had been in communication with the pay boardand that in Respondent's view the pay board order was notmandatory, but only permissive.Krowchak asked Pollockfor copies for his correspondence with the pay board.I find Krowchak's testimony credible.In substantial part,Pollockwho testified forRespondent,corroboratedKrowchak's testimony.Thus, Pollock confirmed that hetold Krowchak that the$2.75 low-wage exemption was notin effect when the collective-bargaining agreement was ne-gotiated;that the agreement called only for a general in-crease;that he would not renegotiate the agreement; andthat to agree to increase the pay for low-wage earners woulddisrupt a wage structure negotiated over a period of manyyears. Pollock also confirmed that he did not appeal fromthe pay board decision and order because,as he stated tothe Union, he saw no need to do so. Finally, Pollock testi-fied that he did not refuse to arbitrate but that absent atimely grievance, he would not arbitrate or waive any defen-ses in that regard and that the Union,of course,could seeka court order compelling arbitration if the Union saw fit.Pollock suggested,alternatively,that the Union could also,if it saw fit,institute an action at law for breach of contract.There was a substantial conflict in one respect.As indi-cated,Krowchak testified that he made a request,of Pollockto implement the exception for low-wage earners and torecompute the base compensation rate so as to increase theraise given the higher paid employees.Pollock initially de-nied knowing of such a request until the day of the hearingherein.Later in his testimony he acknowledged that at aMarch 10 meeting,or perhaps before then "passing men-tion"was made of a Union request for additional paymentpursuant to the November 24 pay board,order involvinglow-wage employees.In total context I am inclined to believe that Pollock was 246DECISIONSOF NATIONALLABOR RELATIONS BOARDin error or confused as to this matter. I am satisfied thatKrowchak did ask Powell to implement the November 24order both with respect to the low-wage earners and withrespect to the other employees. Manning and Krowchakhad conferred as to this situation and both had solicitedadvice from IRS. It is uncontradicted that Manning pre-sented a like request to Jewell and that Jewell stated hewould have to get in touch with Pollock. Under the circum-stances and also in the light of subsequent events, I amsatisfied that Krowchak did ask Pollock to implement payincreasesfor all of Respondent's employees.In any event, on February 2, 1973, the Union wrote toRespondent stating that Respondent had written the payboard for clarification of the pay board's decision and orderand had received an answer, that the Union had been ad-vised by the Pittsburgh IRS office of the meaning of theDecision and Order, but that Respondent has still not madepayment. Protesting improper and unjust delay, the Uniondemanded immediate action. In response to this letter, Per-sonnel Director Jewell asked the Union to furnish its inter-pretation of the Decision and Order. The Union did so inwriting forthwith confirming, with examples, the interpreta-tion it had previously given.On March 10, 1973, Respondent and the Union and theirrespective counsel and representatives met to discuss theimplementation of the pay board order. In effect, the partiesreiterated their respective positions as previously stated.On March 14, 1973, Respondent wrote to the economicstabilization program office in Pittsburgh, calling attentionto the fact that the pay board order read that an exceptionfor low-wage earners "should" be granted. The letter furtherstated that Respondent wanted clarification from the payboard to indicate that the quoted language made the grantpermissive, and not mandatory. The IRS replied under dateof March 20, 1973, stating that its reply was informationaland not a ruling. The IRS letter pointed out further that thelow-wage exception was self-executing, that it could havebeen implemented without resort to the pay board, and thatitoperated prospectively from July 15, 1972. The penulti-mate sentence of the letter states:This means that pay adjustments affecting low wageemployees can be paid on and after July 15, 1972-ifthe particular wage agreementcallsfor such increases.On March 22, 1973, the day after the IRS letter was sent,the Union filed the unfair labor practice charge in the in-stant case, having been informed by the local IRS officialsthat the pay board had no enforcement machinery andbeing satisfied from its negotiations with Respondent culmi-nating in the March 10, 1973, meeting that Respondentwould not grant the requested increases under the Novem-ber 24, 1972, decision and order of the pay board. On April18, 1973, the Union filed a grievance against Respondentcomplaining of Respondent's failure to comply with the payboard order of November 24. The Union explained that thegrievance was filed at the suggestion of National LaborRelations Board agents, made at the time the unfair laborpractice charges were filed. The Union further explainedthat the grievance was not filed within 5 days of the assertedoffense because the Union was holding the matter in abey-ance pending Respondent's efforts to seek clarification onthe basis of Respondent's assertion that it did not under-stand the pay board's order.On April 18, 1973, Respondent, without waiving anyother defenses, rejected the union grievance on the groundthat it was not timely filed.C. Analysis and ConcludingFindingsAs indicated at the outset, the substantive issue in thiscase is whether Respondent violated Section 8(a)(5) and (1)of the Act, by refusing to implement or be bound by thewage provisions of its collective-bargaining agreement withthe Union. As also indicated, Respondent's defense in re-spect to this substantive issue is twofold: first, that it hascomplied with the agreement and with the pay board rulingswhich the agreement contemplated; and, second, that evenif it be in error in this regard, no more is involved than abreach of contract and that a breach of contract is notsubject to the unfair labor practice proscriptions of the Act.Preliminarily, however, it is appropriate to deal with cer-tain procedural issues.1.The issue of deferral to arbitrationThe collective-bargaining agreement here under consid-eration contains grievance-arbitration provisions which ontheir face could have been utilized to resolve the disputegiving use to the instant case, namely, the asserted failureof Respondent to implement or be bound by the wage provi-sions of the agreement. InCollyer InsulatedWire,192NLRB 837 (1971), the Board announced its policy of defer-ral, i.e., holding an unfair labor practice proceeding in abey-ance where the dispute in issue is susceptible to appropriateresolution by resort to arbitral determination. The questionpresented is whether such deferral is appropriate here.Little discussion is required. As noted, the Union filed itsgrievance on April 18, 1973, and on April 23, 1973, Respon-dent, without waiving any other defenses available to it,dismissed the grievance on the ground that it was not timelyfiled under the terms of the collective-bargaining agree-ment.3 At the opening of the hearing herein Respondentreiterated its position that it would not waive its defense oftimelinessor any otherdefense inrespect to arbitral pro-ceedings.General Counsel argues,inter aka,that inasmuch as Re-spondent did not specifically allege in its answers to thecomplaint that the instant proceeding should be deferred toarbitration is not warranted here. SeeMacDonald Engineer-ing Co.,202 NLRB 748 (1973);Nedco Construction Corp.,206 NLRB No. 17 (1973). Because, however, the questionof deferral was raised at the opening of the hearing, furtherdiscussionis appropriate.True, Respondent in its brief to the Administrative LawJudge does not specifically urge deferral as a defense. Rath-3The agreement provides that a grievance must be filed within 5 days ofthe alleged offense Assuming the offense occurred on November24, 1972,as alleged in the grievance,almost 5 months had elapsed before the grievancewas filed TheUnion explains the delay on the ground of its awareness thatRespondent was seeking clarification of the November24 pay boarddecisionand order and, further,that it filed the grievance when it did because thatwas suggested by board agents upon the filing of the unfair labor practicecharge For reasons appearing in the text,these matters need not be explored PAPERCRAFT CORPORATIONer, it argues that it did not violate Section 8(a)(5) and (1) ofthe Act by refusing to waive timeliness or other proceduraldefenses to arbitration (Br., 30-34). Respondent miscon-ceives the issue. As Respondent candidly acknowledges(Br., 33), the complaint does not urge that such a refusal isviolative of the Act. The policy of deferral espoused by theBoard is merely one of accommodation and is designed tofavor arbitral resolution of disputes where feasible and ap-propriate rather than invoking unfair labor practice proce-dures. The sole question therefore is whether in the light ofthe facts of record deferral would be proper here.The facts of record are that on a strict technical readingof the contractual provisions, the Union's grievance wasbelatedly filed.Whether such late filing would be or couldbe arbitrally condoned is really not germane. The short ofthe matter is that Respondent has consistently maintainedthat the matter here in issue is not arbitrable under the termsof the agreement, that absent a court order it will not arbi-trate the matter, and that, in any event, it will not waivetimeliness or other procedural defenses as a bar to arbitralresolution of the substantive issue. In these circumstancesthe salutary objective of a quick and effective arbitral reso-lution of the dispute, the objective underlying theCollyerdoctrine, is in the highest degree unlikely to be achieved.Here, even more than inThe Detroit Edison Company,206NLRB No. 116 (1973), deferral to arbitration would beequivalent to handing the grievant "an empty shell."I conclude and find that deferral to arbitration is notwarranted in the instant case.2. The "advicememorandum" issueIn response to the complaint, Respondent pleads as anaffirmative defense the failure of General Counsel to fur-nish Respondent with a copy of the advice memorandumprepared and issued by the General Counsel in this case andfurnished to the Regional Director before complaint wasissued. Respondent pleads further that the complaint subse-quently issued does not adequately inform Respondent ofthe facts or legal theories upon which General Counsel re-lies and that Respondent is entitled to the advice memoran-dum under the Freedom of Information Act (5 U.S.C. §552) and also as a requirement of due process in the instantproceeding.The Administrative Law Judge denied General Counsel'smotion to strike this defense from Respondent's pleadings.Insofar as Respondent asserted that a purpose of the partic-ular pleading was a request that the Administrative LawJudge direct General Counsel to turn over a copy of theadvice memorandum to Respondent, that request was de-nied.Respondent instituted no further action by way ofcourt proceedings.Decisional law is presently in conflict as to whether ad-vice memoranda issued by General Counsel are required tobe produced under the Freedom of Information Act. InSeattle Building and Construction Trades Council v. CharlesM. Henderson, Reg. Dir.,82 LRRM 2362, the United StatesDistrict Court for the Western District of Washington ruledthat such papers were exempt from disclosure under Section552(b)(5)of the Freedom of Information Act (Case747-7202, decided January 22, 1973). An earlier decision by247the United States District Court for the District of Colum-bia, decided August 19, 1972, and reported at 346 F. Supp.751,Sears, Roebuck & Co. v. N.L.R.B.,ruled to the contrary.The latter ruling was recently affirmed by the U.S. Court ofAppeals for the District of Columbia in a briefper curiamorder.Sears Roebuck & Co. v. N.L.R.B.,480 F.2d 1195,decided July 27, 1973, text of order reported at 83 LRRM3045.As appears in the instant proceeding, General Counselstill resists production of advice memoranda, at least untilthe particular case is completed either by non-issuance of acomplaint or, where complaint does issue, where litigationis completed. SeeSears, Roebuck and Co. v. N.L.R.B., 473'F.2d 91, 92, and fn. 1, thereto^(C.A.D.C., 1972). Under thesecircumstances it may fairly be assumed that there will befurther litigation in this area including the possibility ofSupreme Court review.Assuming,arguendo,however, that Respondent was enti-tled to the advice memorandum in the instant case underthe Freedom of Information Act, Respondent failed to pur-sue the procedure provided under that Act for obtainingthat document. Jurisdiction to grant that request is vestedin the United States district courts under Section 552(a)(3)of that Act which states:... the district court of the United States in thedistrict in which the complainant resides, or has hisprincipal place of business, or in which the agencyrecords are situated, has jurisdiction to enjoin the agen-cy from withholding agency records to order produc-tion of any agency records improperly withheld fromthe complainant. In such a case the court shall de-termine the matter de novo and the burden is on theagency to sustain its action.Unlike the complainants in theSeattle Trades CouncilandSears Roebuckcases previously cited, Respondent electednot to follow this prescribed course of action.Thus, the sole question remaining for consideration inthis regard is the contention urged by Respondent that inany event it was deprived of due process by the refusal ofGeneral Counsel to turn over the advice memorandum inthe instant case in that it was hampered in the handling andlitigation of that proceeding. That contention was dealt withby the Court of Appeals for the District of Columbia in theSears Roebuckcase,supra,473 F.2d 91. In that case thedistrict court had issued an order staying the Board's unfairlabor practice proceeding pending the production of certainadvice and appeals memoranda. The court of appeals ruledthat even assuming the complainant there was entitled tothe memoranda and, indeed, that the memoranda might be"a convenience, indeed a significant help, in its litigatingstance" deferral of the proceeding was not warranted. Thecourt of appeals made these observations (at 493):In the case at bar we do not have a cogent showing,indeed we do not see a substantial showing, of howSears will be irreparably harmed in its participation inthe unfair labor practice charge without the Advice andAppeals memoranda whose disclosure is still under ju-dicial consideration. 248DECISIONSOF NATIONALLABOR RELATIONS BOARDShould Sears'claim to the memoranda be upheld onappeal and should it appear that there was significantadverse impact on Sears in the unfair labor practicecharge proceedings because it was denied timely disclo-sure, an appropriate remedy can be fashioned to theBoard, or by the court of appeals with jurisdiction ofthe petition for review or enforcement in the event theBoard issuesan order.True, in the cited caseSearswas the party which filed theunfair labor practice charge whereas in the instant caseRespondent is the target of the unfair labor practice charge.Withoutgainsaying a more significant interest on the partof a respondent than on the part of a charging party, theAdministrative Law Judge is satisfied that the criteria laiddown by the court of appeals are still applicable. In otherwords, even assuming that Respondent was entitled to theadvice memorandum in the instant case,was it"irreparablyharmed" by its participation in the hearing without thatmemorandum,and further,was there a "significant adverseimpact" upon Respondent in the unfair labor practice pro-ceeding because it was denied timely disclosure?The answer to these questions is in my view in the nega-tive.Whatever the advice memorandum sought by Respon-dent might or might not contain,the case herein was triedon the allegation of the complaint that Respondent refusedto implement or be bound by the wage provisions of itscollective-bargaining agreement.Respondent in its answerpleaded both factual and legal defenses to that allegation.In an opening statement at the outset of the hearing GeneralCounsel stated in detail the evidence it would present, theunderlying legal theory and even the case authorities uponwhich it relied. The hearing followed that course and allmatters were fully litigated and briefed. Respondent at nopoint during the hearing claimed surprise or asked for acontinuance for that reason.Undersuch circumstances anysuggestion that Respondent has been denied due process bythe withholding of the advice memorandum is sheerly spe-culative. The decision in the instant case is, and must be,based on the facts of this record.I find Respondent's claimof deprivation of due processin this regard to be without merit.3.The issue as to the implementation of the wage provi-sions of the collective-bargaining agreementAs indicated at the outset there is virtually no dispute asto the facts in this case. The complaint alleges, Respondentadmits, and I find that all production and maintenanceemployees and janitors of the Respondent in Allegheny and'Westmoreland Counties, Pennsylvania, excluding officeemployees, watchmen and guards, and supervisors withinthe meaning of the Act constitute an appropriate unit forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act. The complaint further alleges, Re-spondent Admits, and I find that at all time material hereinthe Union has been the exclusive bargaining representativeof all the employees in said unit for purposes of collectivebargaining.Respondent also admits and I find that Respon-dent and the Union have for many years been parties tocollective-bargaining agreements covering the describedemployees and that the most recent agreement was enteredinto on April 15, 1972, for a 2-year period beginning April1, 1972, and ending March 31, 1974.The criticalissueiswhether Respondent failed and re-fused to implement or be bound by the wage provisions ofthe 1972agreement.If that failure or refusal is established,we reach the second issue which Respondent poses, namely,whether that failure or refusal constitutes an unfair laborpractice or merely a breach of contract.a.Was there a failure or refusal to implement?As already indicated, the 1972 collective-bargainingagreement provided for an increase of 21 cents per hour andfor a joint request by the parties to the pay board for ap-proval of the economic items in the contract "which exceedthe present guidelines."Such a point request was submittedand, pursuant to preliminary rulings by local pay boardrepresentatives, Respondent increased wages 7 percent, or17 cents per hour, retroactively to the beginning date of theagreement. Involved here is the question whether Respon-dent adhered to the agreement when it subsequently refusedto pay more than the 17-cent increase.Without recapitulating what has already been set forth asto intervening actions by the parties it appears that on No-vember 24, 1972, the pay board in Washington, D.C., pur-suant to an appeal,issued a Decision and Order, servedupon Respondent and the Union. The Decision and Orderaffirmed the prior ruling that, under controlling regulationsan increase of only 7 percent (amounting in this case to 17cents per hour) was permissible. As already noted, Respon-dent had put the 17-cent increase into effect for all employ-ees, retroactive to April 1, 1972. But the Decision and Orderfurther provided that under a regulation, promulgated inAugust of 1972, but effective as of July 15, 1972, low-wageearners, i e., workers earning less than $2.75 an hour, wereentitled to an exception About 300 of Respondent's em-ployees, about half its work force, would qualify for a 21-cent-per-hour increase under this regulation, if applied. Fi-nally, the Decision and Order provided that "any wage andsalary increase not specifically approved by this Decisionand Order shall be implemented only in accord with PayBoard regulations "The gravamen of the complaint is that on and after No-vember 24, 1972, the date of the pay board's Decision andOrder, Respondent failed and refused to implement thewage provisions of the 1972 contract. The underlying ratio-nale urged by General Counsel and by the Union is thatunder controlling law, Respondent was legally obligated topay the 21-cent-an-hour increase provided for in the agree-ment or, in any event, substantially more than the 17-cent-an-hour increase it did pay.It appears that under controlling regulations enunciatedby the pay board and testified to in the instant proceedingby John Kocak, a specialist in the Economic StabilizationProgram, prior approval from the pay board is not requiredfor granting an increase to low-wage earners qualifying un-der the relevant regulation; that, further, a new average baseearnings sate can be computed by averaging the wage rateonly of those employees making $2.75 or more an hour; and PAPER-CRAFT CORPORATIONthat the allowable increase under pay board rulings, in thisinstance 7 percent, could be projected from th e recomputedaverage base earnings rate. The Union urged upon Respon-dent that on this basis all the employees were entitled to thefull 21-cent increase, the low-wage earners under the rele-vant low-wage earner exception and those making $2.75 anhour or more under the recomputed average rate .4Respondent resisted the Union's demand on two princi-pal grounds. The first ground was that the low-wage earnerexemption, pegged at $2.75 per hour, was not effective untilJuly 15, 1972, and was not promulgated until a month there-after. In this respect Respondent argued that its contractualcommitment antedated that regulation by several monthsand specifically provided that Respondent would pay 21cents subject to a request for pay board approval ofamounts exceedingthe presentguidelines, specifically, theguidelines in effect when the contract was executed.5 Inas-much as Respondent concluded that it was not required to,and would not, comply with the low-wage earner regulationenunciated by the pay board, there was no basis for a re-computation as to what increase might be due the remainingemployees.The second ground urged by Respondent for not hon-oring the low-wage earner regulation was that it would de-stroy the wage structure and wage relationships among itsemployees which Respondent had succeeded in establishingafter years of negotiations.The latter ground needs little consideration. Assumingthat Respondent was bound, or elected, to comply with thelow-wage earner regulations would enable Respondent togive an equivalent or almost equivalentincreaseto the re-maining employees, and that is precisely what Respondenthad agreed to in the first instance, namely, a 21-cent in-crease to all employees. For this reason, apart from anyother, I find Respondent's defense predicated on its disincli-nation to destroy the existing wage structure or wage rela-tionships without merit.More troubling, however, is Respondent's claim thatwhen it granted the 7 percentincreasepursuant to the payboard's ruling, it did all it was required to do under theagreement it entered into, that it had complied with the"present" guidelines to which the parties had committedthemselves in the April agreement and that it was not boundby new regulations changing those guidelines.We may put aside the question whether Respondentcould or should, as a matter of business judgment or forother reasons, have applied subsequently promulgated regu-4 The Union acknowledged that the latter claim as to the higher wageearners was somewhat speculative because its attempts to obtain the underly-mg data from Respondent were rebuffed.However, the Union points out thatin any event a 7 percent increase projected on the recomputed base ratewould obviously be higher than the 17 cent figure arrived at by projectingthe 7 percent on the old base rate arrived at on the basis of averaging theearnings of all the employees5 Respondent also relies on the fact that in its view,payment under thelow-wage earner regulation is merely permissive,not mandatory,in thatRespondent received an informational letter from the local IRS office to theeffect that such payment could be made on or afterJuly 15,1972, "if theparticular wage agreement calls for such increases"This is merely a restate-ment of the original ground inasmuch as the agreement does "call" for a21 -cent increase unless it is established,as Respondent seeks to establish, thatpayment was not required under "present guidelines."249lations to pay the 21-cent-an-hour increase which it hadagreed to provided it were permissible under the then ex-isting regulations. That question lies outside the peripheryof this Agency's jurisdiction. The question is whether Re-spondent was required to do so.General Counsel and the charging party rely uponWash-ington Employers, Inc.,200 NLRB No. 117 (1972), as author-ity for the proposition that Respondent was so required. Inthat case, presented on a stipulated record, it appeared thatthe employers had entered into an agreement providing fora 12.5 percent increase. About a month or more after theincrease was to have become effective, the employers noti-fied the Union, party to the agreement, that they would notput the increase into effect until pay board action on theincrease. This was the first time the employers informed theUnion of their concern with pay board action. The employ-ers put into effect, retroactively, a 5.5 percent increase per-missible under pay board guidelines, and further informedthe Union that if the pay board's ultimate ruling on a pend-ing request for approval of an amount in excess of 5.5percent was granted, further "adjustments" would be made.InWashington Employers,as here, General Counsel urgedthat the employers' failure to pay the agreed-uponincreaseof 12.5 percent violated Section 8(a)(5) and (1) of the Actand that the regulations of the pay board did not affect theemployers' obligation in that regard. The employers arguedthat it would be improper for the National Labor RelationsBoard to require payment of that increase prior to payboard action in the matter.The National Labor Relations Board in theWashingtonEmployerscase asked for a pay board opinion on the ques-tion and was duly informed that under the contract of theparties "applicable Pay Board rules allowed full implemen-tation of the disputed increase . . . without prior Pay Boardapproval or pre-notification." Accordingly, statutory viola-tion of Section 8(a)(5) and (1) of the Act was found. Theaccompanying opinion states in relevant part:... it appears that nothing in the Pay Board's rulesand regulations prevented Respondents from payingthe wage increases. . . . We find that when Respon-dents agreed unconditionally to the 12.5, percent in-crease, they were on notice that some kind of controlswould remain on the economy after the expiration ofthe wage-price freeze. Moreover, Respondents in factknew specifically, when they signed the contracts onNovember 29, 1971, that controls remained. It followsthat Respondents were willing to assume the risk ofbeing obliged to pay what might later be excused as anincrease in excess of the Pay Board's regulations. Re-spondents thus cannot now complain of this Board'srequiring them to pay what they agreed upon, firstduring the negotiations, and again after Phase II wentinto effect. This should not be construed, however, asa determination regarding the obligations of Respon-dents, or indeed of other employers in future cases,should the Pay Board rule that it is not in theinterestsof the economic stabilization program to allow the con-tinued payment of the full amount of the negotiatedincrease.Analysis of theWashington Employerscase reveals thatthe case is plainly distinguishable. The Board stressed in 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington Employers,that the employers there "agreedunconditionally" to the 12.5 percent increase although theywere on notice that controls were in effect. Indeed, theBoard noted that it was not until almost 2 months after theagreementwas executed that the employers "for the firsttime" notified the Union that the agreed-upon increasewould not be put into effect. Under these circumstances, theBoard concluded that the employers could properly be re-quired to "assume the risk" to which they had willinglyagreed of a subsequent ruling by the pay board which mightnot allow continued payment of the negotiatedincrease.The instant case is quite different. Here the parties specif-ically contemplated and put into their agreement that payboard approval would be sought for the 21-cent increaseinsofar as that increase exceeded present guidelines. Herethe agreed upon increase was not unconditional but ex-pressly and explicitly conditioned on pay board approval.That approval was for 7 percent or 17 cents which Respon-dent immediately implemented. True,as a resultof subse-quent regulations relating to an exception for low-wageearners making less than $2.75 per hour, it became possiblefor Respondent to increase further the amount which couldbe paid employees making less than $2 75, and to make alarger increase also to employees making $2.75 or more perhour. But that regulation was not effective until July 15,1972, 3 months after the collective-bargainingagreementwas executed, and, as Respondent correctly asserts, thatagreement was anchored to "present guidelines." Underthese circumstances it would strain language to argue thatRespondent was legally bound by future guidelines. At best,the new regulation was, under the language of the agree-ment, permissive, not mandatory. Respondent could haveelected to follow the new regulations;itwasnot required todo so. The Unionin essencerecognized its dilemma whenitasked Respondent to renegotiate the agreement. Respon-dent,as wasits right under Section 8(d) of the Act, refusedto do so.'Apart fromWashington EmployersandNedco,GeneralCounsel and the Union cite no cases, and the Administra-tive Law Judge is aware of none, holding that an employeris bound under the Act to implement a wage increase, whichis specifically and expressly conditioned in the very agree-ment granting the increase on prior pay board approval,where that pay board approval has not been obtained. Nor,in the view of the Administrative Law Judge, does an em-ployer who elects to be bound by "present guidelines" sub-ject himself to the consequences of later-enacted guidelines.For reasons already set forth, it seems apparent that the twocited cases do not support the position urged in the com-plaint.6 General Counseland the chargingparty also citeNedco ConstructionCorp,206NLRB,No 17 (1973), in supportof their position In that case.the parties agreed to certain increases in wages and fringe benefit contribu-tions, to be effectivealso retroactively, but providedfurther that before beingimplemented the increases had to be approved by the ConstructionIndustryStabilizationCommittee Unlikethe situation in the instant case,the Con-struction Industry StabilizationCommittee approvedthe increases providedfor in the agreement including the provisionfor retroactivityWhen theemployers refused topay theretroactive wage benefits,despite the approval.the Board held thatthe employerviolated Section 8(a)(5) and(I) of the Act.TheNedcocase is plainly inapposite hereIconclude and'find than an unfair labor practice has notbeen established.b 'The breach of contract defenseIn view of the foregoing finding, it would appear superflu-ous to deal with Respondent's alternative contention that,even assumingarguendothat it was obliged under the collec-tive-bargaining agreement and pay board regulations to paythe 21-cent increase denominated in the agreement, nomore was involved than a breach of contract and a breachof contract does not constitute an unfair labor practice cog-nizable under the Act. Nevertheless, recognizing that thesubstantive finding made here is subject to Board and courtreview, prudence dictates at least a brief analysis of thealternative contention.7Itmay be conceded, as Respondent argues, andlegisla-tive history of the Act certainly supports the proposition,that a breach of contract is notper sean unfair labor prac-tice proscribed by the Act. But like many generalizations,this generalization, too, overstates the case. As the Boardsaid inC & S Industries, Inc.,158 NLRB 454 at 458 (1966):"While it is true that a breach of contract is notipso factoan unfairlabor practice, it does not follow from this thatwhere given conduct is of a kind otherwise condemned bythe Act, it must be ruled out as an unfair labor practicebecause it happens also to be a breach of contract." And asthe Supreme Court emphasized 1 year later inN.L.R.B v.C & C Plywood Corporation,385 U.S. 421 at 428 (1967): "Itis said that the rejection by Congress of a bill which wouldhave given the Board jurisdiction over all breaches of collec-tive-bargaining agreements shows that the Board is withoutpower to decide any case involving the interpretation of alabor contract.We do not draw that inference from thislegislative history." 8Left for consideration, therefore, is the single questionwhether Respondent's action here, assumingarguendothatthere was a breach of contract, was the type of breach whichwould fall, concurrently, under the Board's unfair laborpractice jurisdiction(supra,fn. 8). Under the hypothesis thatthe contract was breached, more is involved than an isolatedact in violation of a contract. Assuming, again, that Respon-dent was obligated to pay the full 21 cents provided in theagreement, or as close to that amount as permitted, to all theemployees in the umt, the situation would be one whereRespondent unilaterally modified an important term andcondition of employment in a contract before the term ofthe contract had run its course. Such conduct is plainly inderogation of Section 8(d) of the Act which was designedto stabilize agreed-upon conditions of employment duringrBy parityof reasoning the finding of no unfairlabor practice, if sustained,would pretermitthe necessityof considering the issue, previouslydiscussed,as to whetherGeneral Counsel was obligated to furnish the advicememoran-dum in the instant caseB For instanceswhere the Supreme Courthas held that"the authority ofthe Board andthe law of thecontract areoverlapping, concurrentregimes,neither preemptingthe other," seeN L R B v Strong Roofing &InsulatingCo 393 U S 357, 360-361 (1969), and cases there citedIn language almosttailored tomeet Respondent's contentions in the instant case,the Courtadded in theStrongcase,supra,"Arbitrators and courtsare still the principalsources of contractinterpretation, [fn omitted]but the Board may still pros-cribe conduct whichis an unfairlabor practice even thoughit is also a breachof contractremediable as such by arbitrationand in the courts" PAPERCRAFT CORPORATIONa contract term and hence violates Section 8(a)(5) and (1)of the Act. See C &S Industries, Inc., supra,andWashingtonRefrigeration Service Co.,206 NLRB No. 130 (1973).I conclude that, on the assumption that Respondent vio-lated its agreement in the manner here alleged, its offensewould fall in the category of breaches of contract subjectalso to the Board's unfair labor practice jurisdiction.CONCLUSIONS OF LAW`The General Counsel has not shown by a preponderanceof the evidence that Respondent has committed the unfairlabor practice alleged in the complaint.251Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I recommend the following:9-ORDERThe complaint in this proceeding is dismissed in its entire-ty.9 In the event no exceptions are filed as provided by Section 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.